Appeal and cross appeal from a judgment (denominated order and judgment) of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered February 27, 2014 in a CPLR article 78 proceeding and declaratory judgment action. The judgment, among other things, annulled the determination of respondents-defendants and directed respondents-defendants to allow petitioner-plaintiffs claims for reimbursement.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by denying the petition-complaint in its entirety, and by granting judgment in favor of respondents-defendants as follows:
It is adjudged and declared that section 61 of part D of section 1 of chapter 56 of the Laws of 2012 has not been shown to be unconstitutional, and as modified the judgment is affirmed without costs.
Same memorandum as in Matter of County of Chautauqua v Shah (126 AD3d 1317 [2015]).
Present — Smith, J.P., Carni, Lindley and Valentino, JJ.